DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner thanks the Applicant for the well-prepared amendment. The Examiner appreciates the Applicant’s effort to carefully analyze the Office action, and make appropriate arguments and amendments.
	Status of Claims
Claims 27-38 responded on May 02, 2022 are pending,  claims 27, 29, 31, 33, 35, and 37 are amended.
Response to Arguments
Applicant’s arguments, see pg. 9-10 of Nokia, filed May 02 2022, with respect to the rejection(s) of claims 27 and 29 have been considered but are moot because the arguments do not apply to any of the additional reference being used in the current rejection.
Applicant's arguments filed pg. 8-11 of Park have been fully considered but they are not persuasive. Applicant argued that Park only discloses BRRS in equation 3 but not DMRS. Park discloses "When a UE is trying to receive DMRS-based PDSCH/EPDCCH, and the like, the channel estimation for DMRS is required, QCL assumption/signaling with a specific CSI-RS, BRRS, and/or BRS may be supported for such DMRS" in Col. 28 line 20-24 and "DMRS may be QCLed with specific BRS, BRRS and/or PCRS, and direct QCL signaling indicating such QCL configuration may be supported in a UE" in Col. 28 line 32-35. Park discloses BRRS scrambling sequence and BRRS is QCLed with DMRS. The examiner cited additional reference to teach DMRS sequence explicitly.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 19 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner and an initialed and dated copy of the Applicant’s IDS form 1449 is attached to the instant Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 10,834,716 B2, Continuation of application No. 16/065,746, hereinafter "Park") in view of Gao et al. (US 2021/0135922 A1, hereinafter "Gao").
Regarding claim 27, Park discloses a method for wireless communication, comprising:
transmitting, from a base station to a terminal, a Radio Resource Control (RRC) message that includes X sets of parameter values comprising at least two types of transmission parameters (Park, Col. 24 line 58-63  an example of hierarchical QCL configuration instruction/signaling, a scheme is that an eNB configures a plurality of candidate QCL configuration parameter sets through RRC configuration to a UE), wherein the at least two types of transmission parameters comprise a quasi-co-location (QCL) parameter and a beam indication associated with the QCL parameter, the beam indication indicating a channel state information reference signal or a synchronization signal block (Park, Col. 2 line 2-5  being configured with a plurality of first candidate QCL configuration parameter sets through Radio Resource Control (RRC) signaling, and at least one QCL parameter may include a reception beam related parameter; Col. 2 line 11-18  when the first RS is a first Channel state information (CSI)-RS mapped to a first CSI-RS resource, when the first RS is a first Channel state information (CSI)-RS mapped to a first CSI-RS resource, when the first RS is a first Channel state information (CSI)-RS mapped to a first CSI-RS resource), wherein the X sets of parameter values are associated with Demodulation Reference Signal (DMRS) configuration information specifying at least a DMRS [type] and jointly configured Phase Tracking Reference Signal (PTRS) configuration information parameter (Park, Col. 2 line 29-35 when the first RS is Demodulation RS (DMRS) and the second RS is Phase noise compensation RS(PCRS), the first antenna port corresponding to the DMRS and the second antenna port corresponding to the PCRS are QCL-assumed for all QCL parameters predefined, the PCRS may correspond to a reference signal for phase tracking (i.e. PTRS));
selecting, by the base station, Y sets of parameter values from the X sets of parameter values included in the RRC message, wherein X ≥ Y ≥ I (Park, Col. 2 line 50-54 a plurality of second candidate QCL configuration parameter sets selected among the plurality of first candidate QCL configuration parameter sets, a plurality of first candidate QCL configuration parameter sets through a Radio Resource Control (RRC) signaling; Col. 24 line 54-58 plurality of candidate QCL configuration parameter sets is configured through RRC configuration and a UE is instructed through L2-level (and/or LI-level) signaling about which one is selected/applied/used among the parameter sets (i.e. X ≥ Y ≥ 1)); and
transmitting, from the base station to the terminal, a Downlink Control Information message that includes a selection indication indicating a set of parameter values in the Y sets of parameter values selected from the X sets of parameter values included in the RRC message for a data transmission (Park, Col. 15 line 32-43 A PCRS associated with xPDSCH may be transmitted in antenna port P=60 or P=61 as it is signaled in a DCI format, a plurality of first candidate QCL configuration parameter sets through a Radio Resource Control (RRC) signaling).
	Park discloses DMRS in general (Col. 15 and 28, OFDM symbol and pseudo random sequence) but does not explicitly disclose Demodulation Reference
Signal (DMRS) configuration information specifying a DMRS type, a DMRS scrambling sequence for scrambling a DMRS transmission. 
	Gao from the same field of endeavor discloses wherein the X sets of parameter values are associated with Demodulation Reference Signal (DMRS) configuration information specifying a DMRS type, a DMRS scrambling sequence for scrambling a DMRS transmission and jointly configured Phase Tracking Reference Signal (PTRS) configuration information (Gao, [0080, 30] The RS information may include at least one of the following: the number of RS ports, the indices of the RS ports, the number of symbols for RS transmission (i.e. DMRS type), scrambling identity for generation of the RS sequence, sequence index of RS DMRS configuration pattern may be configured as DMRS Configuration 1 or DMRS configuration 2, DMRS and data are multiplexed in the same symbol, power offset associated with RS transmission, QCL, information on RS transmission layers and PTRS configuration; Examples of the RS may include but are not limited to downlink or uplink Demodulation Reference Signal (DMRS), Channel State Information-Reference Signal (CSI-RS), Sounding Reference Signal (SRS), Phase Tracking Reference Signal (PTRS)).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified downlink control information disclosed by Park and transmission parameter sets disclosed by
Gao with a motivation to make this modification in order to reduce signaling overhead for indicating the DMRS configuration (Gao, [0034]).
	Regarding claim 28, Park does not explicitly disclose wherein the at least two transmission parameters further comprise a bandwidth part (BWP) parameter.
	Gao from the same field of endeavor discloses wherein the at least two transmission parameters further comprise a bandwidth part (BWP) parameter (Gao, [0132] the configuration of DMRS configuration pattern may be conducted per sub-band, per bandwidth part and/or per carrier component).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified downlink control information disclosed by Park and transmission parameter sets disclosed by
Gao with a motivation to make this modification in order to reduce signaling overhead for indicating the DMRS configuration (Gao, [0034]).
	Regarding claim 29, Park discloses method for wireless communication, comprising:
receiving, by a terminal from a base station, a Radio Resource Control (RRC) message that includes X sets of parameter values comprising at least two types of transmission parameters (Park, Col. 24 line 58-63  an example of hierarchical QCL configuration instruction/signaling, a scheme is that an eNB configures a plurality of candidate QCL configuration parameter sets through RRC configuration to a UE), wherein the at least two types of transmission parameters comprise a quasi-co-location (QCL) parameter and a beam indication associated with the QCL parameter, the beam indication indicating a channel state information reference signal or a synchronization signal block (Park, Col. 2 line 2-5  being configured with a plurality of first candidate QCL configuration parameter sets through Radio Resource Control (RRC) signaling, and at least one QCL parameter may include a reception beam related parameter; Col. 2 line 11-18  when the first RS is a first Channel state information (CSI)-RS mapped to a first CSI-RS resource, when the first RS is a first Channel state information (CSI)-RS mapped to a first CSI-RS resource, when the first RS is a first Channel state information (CSI)-RS mapped to a first CSI-RS resource), wherein the X sets of parameter values are associated with Demodulation Reference Signal (DMRS) configuration information specifying at least a DMRS [type] and jointly configured Phase Tracking Reference Signal (PTRS) configuration information  (Park, Col. 2 line 29-35 when the first RS is Demodulation RS (DMRS) and the second RS is Phase noise compensation RS(PCRS), the first antenna port corresponding to the DMRS and the second antenna port corresponding to the PCRS are QCL-assumed for all QCL parameters predefined, the PCRS may correspond to a reference signal for phase tracking (i.e. PTRS))
receiving, by the terminal from the base station, a Downlink Control Information (DCI) message that includes a selection indication indicating a set of parameter values in Y sets of parameter values for a data transmission, wherein the Y sets of parameter values are selected from the X sets of parameter values included in the RRC message and wherein X ≥ Y ≥ 1 (Park, Col. 18 line 19-24 A UE configured with transmission mode 10 for a given serving cell may be configured with up to four parameter sets by higher layer signaling in order to decode a PDSCH according to detected PDCCH/EPDCCH that has DCI format 2D which is intended for the UE and the given serving cell; Col. 24 line 54-58 plurality of candidate QCL configuration parameter sets is configured through RRC configuration and a UE is instructed through L2-level (and/or LI-level) signaling about which one is selected/applied/used among the parameter sets (i.e. X ≥ Y ≥ 1)); and
performing, by the terminal, the data transmission according to the selection indication (Park, Col. 18 line 32-35 UE uses the parameter set indicated in the PDCCH/EPDCCH that has DCI format).
Park discloses DMRS in general (Col. 15 & 28, OFDM symbol and pseudo random sequence) but does not explicitly disclose Demodulation Reference Signal (DMRS) configuration information specifying a DMRS type, a DMRS scrambling sequence for scrambling a DMRS transmission. 
	Gao from the same field of endeavor discloses wherein the X sets of parameter values are associated with Demodulation Reference Signal (DMRS) configuration information specifying a DMRS type, a DMRS scrambling sequence for scrambling a DMRS transmission and jointly configured Phase Tracking Reference Signal (PTRS) configuration information (Gao, [0080, 30] The RS information may include at least one of the following: the number of RS ports, the indices of the RS ports, the number of symbols for RS transmission (i.e. DMRS type), scrambling identity for generation of the RS sequence, sequence index of RS DMRS configuration pattern may be configured as DMRS Configuration 1 or DMRS configuration 2, DMRS and data are multiplexed in the same symbol, power offset associated with RS transmission, QCL, information on RS transmission layers and PTRS configuration; Examples of the RS may include but are not limited to downlink or uplink Demodulation Reference Signal (DMRS), Channel State Information-Reference Signal (CSI-RS), Sounding Reference Signal (SRS), Phase Tracking Reference Signal (PTRS)).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified downlink control information disclosed by Park and transmission parameter sets disclosed by
Gao with a motivation to make this modification in order to reduce signaling overhead for indicating the DMRS configuration (Gao, [0034]).
	Regarding claim 30, Park does not explicitly disclose wherein the at least two types of transmission parameters further include a bandwidth part (BWP) parameter.
	Gao from the same field of endeavor discloses wherein the at least two types of transmission parameters further include a bandwidth part (BWP) parameter (Gao, [0132] the configuration of DMRS configuration pattern may be conducted per sub-band, per bandwidth part and/or per carrier component).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified downlink control information disclosed by Park and transmission parameter sets disclosed by
Gao with a motivation to make this modification in order to reduce signaling overhead for indicating the DMRS configuration (Gao, [0034]).
Regarding claims 31-34, these claims recite "a communication device"
(Park, Fig. 15 1520 UE, 1510 eNB) that disclose similar steps as recited by the method of claims 27-30, thus are rejected with the same rationale applied against claims 27-30 as presented above.
Regarding claims 35-38, these claims recite "a non-transitory storage medium having code stored thereon, the code upon execution by a processor" (Park, Col.40 line 36-44 for example, hardware, firmware, software or a combination of them. In the case of implementations by hardware, an embodiment of the present invention may be implemented using one or more Application-Specific Integrated Circuits (ASICs), Digital Signal Processors (DSPs), Digital Signal Processing Devices (DSPDs), Programmable Logic Devices (PLDs), Field Programmable Gate Arrays (FPGAs), processors, controllers, microcontrollers and/or microprocessors) that disclose similar steps as recited by the method of claims 27-30, thus are rejected with the same rationale applied against claims 27-30 as presented above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315. The examiner can normally be reached Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.T.W./Examiner, Art Unit 2415 

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415